Citation Nr: 0826256	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from January 2, 
2001 to August 18, 2002.

2.  Entitlement to an initial, compensable rating for 
hemorrhoids, to include the question of whether an appeal was 
timely perfected.

3.  Entitlement to service connection for skin growth/rash on 
the chest/torso, claimed as due to herbicide exposure, to 
include the question of whether an appeal was timely 
perfected.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective January 26, 2001; granted 
service connection assigned a zero percent (noncompensable) 
rating, effective January 16, 2001; and denied service 
connection for skin growth/rash on the chest/torso and for 
gastroenteritis, each claimed as due to in-service herbicide 
exposure. The veteran's representative filed a notice of 
disagreement (NOD) in May 2002 and the RO issued a statement 
of the case (SOC) in January 2003. The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2003 that only perfected his 
appeal of the initial rating assigned for PTSD. 

In June 2003, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In October 2003, the RO awarded a higher initial  rating for 
PTSD of 50 percent, from January 2, 2001 effective date of 
the grant of service connection. 

Because the PTSD claim involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).  
In addition, as a higher rating is available for PTSD, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for an initial higher rating 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In June 2005, when the Board initially reviewed the matters 
on appeal, the Board noted that the claims file did not 
include any document filed by the veteran with the RO that 
would constitute a timely-filed substantive appeal as to the 
matters addressed in the January 2003 SOC other than for a 
higher initial rating for service-connected PTSD.  
Accordingly, the Board recharacterized each of the additional 
claims above to include the jurisdictional question (as 
reflected on the title page), and remanded the matters to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  

By rating action of March 2006, the RO granted a 100 percent 
schedular rating for PTSD, effective August 19, 2002; this 
represents a full grant of the benefit sought on appeal with 
respect to this issue since August 19, 2002.  However, the 
matter of an initial rating in excess of 50 percent for PTSD 
from the period from the January 2, 2001 effective date of 
the grant of service connection through August 18, 2002 
remains for appellate consideration.  

After considering the question of timeliness of the appeal as 
to each of those specific issues, in the first instance, as 
directed by the Board' in the June 2005 remand,  the AMC 
issued a July 2006 supplemental SOC (SSOC) reflecting the 
findings that the veteran had not perfected a timely appeal 
with respect to any of those specific claims.  Thereafter, 
the AMC afforded the veteran the appropriate opportunity to 
respond, before returning these matters to the Board for 
further appellate consideration.

In a March 2008 written letter, the veteran indicated that he 
wanted to withdraw from  appeal the claim for service 
connection for gastroenteritis, as due to herbicide exposure, 
to include the question of whether a timely appeal was 
perfected.  As this issue is no longer before the Board (see 
38 C.F.R. § 20.204 (2007)), the appeal now encompasses only 
the matters set forth on the title page above.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the matters herein decided has been accomplished.

2.  In a May 2002 rating decision, the RO, inter alia, 
granted service connection  for PTSD and for hemorrhoids, and 
assigned initial 30 percent and noncompensable rating, 
respectively, but denied service connection for skin 
growths/rash on the chest/torso, as due to herbicide 
exposure; the RO informed the veteran of these decisions by 
letter in May 2002.

3.  In May 2002, the RO received an NOD with each of these 
decisions.  The RO mailed a January 2003 SOC that addressed 
each of these issues.

4.  In April 2003, the RO received a VA form 9 that 
specifically indicated that the veteran was limiting his 
appeal to the matter of a higher initial rating for his 
service-connected PTSD.

5.  No document was received within the 60-day period 
following the issuance of the January 2003 SOC that can be 
construed as a timely substantive appeal with respect to the 
claim for an initial, compensable rating for hemorrhoids or 
for service connection for skin growth/rash on the 
chest/torso, as noted above, or a timely request for 
extension of time to file a substantive appeal as to either 
of these issues.

6.  The overall evidence suggests that, since the January 2, 
2001 effective date of the grant of service connection for 
PTSD, the disability has been manifested, primarily, by 
grossly inappropriate behavior; persistent danger of hurting 
co-workers and family members; hallucinations; depression, 
suicidal thoughts, concentration disruptions, chronic sleep 
disturbance; social isolation; and overt aggression at work 
as well as a "twelve year aggressive process at home, 
involving his wife and son"; collectively, these symptoms, 
are indicative of total occupational and social impairment


CONCLUSION OF LAW 

1.  As no timely substantive appeal has been filed with 
respect to the claims for an initial, compensable rating for 
hemorrhoids and for service connection for skin growth/rash 
on the chest/torso, claimed as due to herbicide exposure, the 
Board is without jurisdiction to consider either of these 
claims on the merits.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 100 percent rating for 
PTSD, for the period from January 2, 2001 to August 18, 2002,  
are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In regards to the question of whether the veteran timely 
perfected an appeal of his claims for an initial, compensable 
rating for hemorrhoids and for the denial of service 
connection for skin growth/rash on the chest/torso, claimed 
as due to herbicide exposure, the veteran and his 
representative were provided with an April 2006 notice letter 
that informed him of the criteria to be considered as to the 
timeliness of an appeal, and was afforded an opportunity to 
respond before the RO adjudicated the matter on the merits, 
and issued a July 2006 SSOC.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran in connection with this matter.  
Because this matter has been decided on jurisdictional 
grounds, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008), applicable to claims for increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the January 2003 SOC and a July 2004 SSOC set 
forth the criteria for higher ratings for PTSD.  A September 
2003 post-rating letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  An April 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  These letters also 
informed the veteran that he should provide the RO with any 
evidence or information that he may have pertaining to his 
claim.  

Following the issuance of each notice described above, the 
veteran and his representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated 
the claim (as reflected in the July 2004 SSOC).  The Board 
notes that prior to the April 2006 letter, the veteran was 
awarded a 100 percent disability rating for PTSD, effective 
August 19, 2002; thus adjudication after issuance of the 
April 2006 notice letter was moot.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the veteran has provided testimony, submitted 
opinion letters from psychologists and therapists, and also 
statements from his representative addressing the increase in 
severity of his PTSD, the effects such increase has on his 
daily life, and the specific application of the rating 
criteria to his symptoms, discussed in more detail below.  
These statements indicate an awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
rating.  Significantly, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records, 
private medical records, VA examination reports, and 
employment reports.  Also of record is the transcript of the 
June 2003 DRO hearing.   In addition, various written 
statements provided by the veteran, and his representative, 
on his behalf, are associated with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Timeliness of Appeal Questions

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108 
(West 2002).  Pursuant to applicable law and regulation, an 
appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

A claimant's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  See also 38 C.F.R. § 
20.202 (2007).  A substantive appeal consists of a properly 
completed VA Form 9 (Appeal to Board of Veterans' Appeals) or 
another correspondence containing the necessary information.  
If the SOC addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later, or, 
where applicable, within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.303 (2007).  
Where a veteran files a timely NOD but fails to timely file a 
substantive appeal, the appeal is untimely.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

Considering the pertinent evidence in light of the above- 
noted legal authority, the Board finds that an appeal has not 
been timely perfected with regard to the claims for an 
initial, compensable rating for hemorrhoids and for service 
connection for skin growth/rash on the chest/torso, as due to 
herbicide exposure.

In this case, after issuing the May 2002 rating decision 
that, inter alia, granted service connection and assigned an 
initial 30 percent rating for PTSD, granted service 
connection and assigned an initial, noncompensable rating for 
hemorrhoids, and denied service connection for skin 
growth/rash on the chest/torso as due to herbicide exposure 
and receiving the veteran's May 2002 NOD, the RO issued a 
January 2002 that continued the denial of higher initial 
ratings and the denial of service connection for the above 
claims, respectively. On his April 2003 VA Form 9, the 
veteran checked the box next to the statement: "I have read 
the statement of the case and any supplemental statement of 
the case I received.  I am appealing only these issues:"  The 
veteran's substantive Appeal indicated that he only wished to 
appeal the denial of an higher initial rating for PTSD; 
however, the RO inadvertently continued to adjudicate the 
veteran's claims for an initial compensable rating for 
hemorrhoids and for service connection for skin growth/rash 
on the chest/torso.

The Board has also considered whether there is any other 
document indicating that the veteran desired to file a 
substantive appeal with the claims for an initial, 
compensable rating for hemorrhoids and for service connection 
for skin growth/rash on the chest/torso within the applicable 
time period.  In this regard, a timely substantive appeal 
would have to have been filed no later than one year 
following the RO's notification of the May 2002 rating 
decision, as this would have been later than the 60-day time 
period following the SOC.  It does not appear that there is 
any correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal, or a timely request for an extension of time to file 
a Substantive Appeal, as to any of these two issues.  While 
the two issues identified above were addressed, on the 
merits, during the veteran's DRO hearing, and the transcript 
of that hearing could, potentially, be accepted as a 
substantive appeal for these issues, the hearing was not held 
until June 2003-well beyond the expiration date for 
perfecting an appeal as to those issues.

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal with respect 
to the claims for an initial, compensable rating for 
hemorrhoids and for service connection for skin growth/rash 
on the chest/torso, due to herbicide exposure.  As such, the 
Board is without jurisdiction to consider these claims, on 
the merits, and the appeal as to these specific claims must 
be denied on this basis


III.   Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required. See Fenderson, 12 Vet. App. at 
126.

The RO has assigned an initial 50 percent rating for the 
veteran's PTSD under Diagnostic Code (DC) 9411.  However, the 
actual criteria for evaluating psychiatric impairment other 
than eating disorders is set forth in a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2007).

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).

Considering the pertinent evidence in light of the above, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that, since the January 2, 2001 effective date of 
the grant of service connection,  a 100 percent disability 
rating for PTSD is warranted.

In an April 2001 statement, the veteran reported that after 
he was discharged from service, he drifted from place to 
place.  In 1981, he began working for the Federal Government.  
He was arrested in 1989, had an illegitimate child in 1990, 
and remarried.  In 1998, he was removed and escorted from his 
job by the Department of Defense Police because co-workers 
submitted statements to his supervisor that they feared for 
their lives while being in the same building with him.  

A November 2001 employer memorandum reflects that a 
psychological evaluation was requested to determine if the 
veteran should be returned to working in a weapons repair 
facility where he would have access to small arms and 
ammunition.  At that time, the veteran stated he was 
suffering from PTSD due to military service in Vietnam and a 
VA doctor advised him to avoid stress.  The employer 
documented that when the veteran worked in the weapons shop 
previously, there was some stress between him and other 
employees.  The employer set forth the question whether the 
veteran would be a danger to himself or other employees if he 
were returned to the weapons shop.  

In the report of a March 2002 VA examination, the examiner 
reported the following findings pertinent to the veteran:  He 
is mistrustful and on guard.  He is generally depressed and 
had difficulty sleeping.  He wakes up alert three to four 
times a week and does not fall back asleep and this has been 
going on for a few years.  He has a significant amount of 
problems with anger and authority, and has difficulty 
trusting himself in that he does not have full control over 
his impulses.  He is a loner and avoids social and close 
relationships.  He admitted that at work, he did talk about 
death and not caring, and feels that may have scared his 
coworkers.  The examiner indicated that the veteran reports 
that he has lost all confidence in himself, has a difficult 
time making decisions and felt "immobile."  He had no 
insight into what this was about.  He reported that he had a 
reasonably stable relationship with his current wife; 
however, he stated that his wife reported that she is 
disgusted with him, but he is not sure why.  On mental status 
examination, his affect was appropriate, although depressed 
and restricted, mood was slightly depressed.  He reported 
that in prior work situations he was somewhat paranoid of a 
coworker with whom he was having some difficulties.  When in 
the community, he is on guard and mistrustful, but not 
paranoid.  He feels depressed and has fleeting suicidal 
thoughts.  His five-minute recall for three words was 
slightly impaired.  His concentration was somewhat disrupted.  
The examiner diagnosed PTSD and assigned a GAF of 62.  

In a June 2003 letter, D. A. Grady, Psy. D., provided a very 
comprehensive psychological evaluation of the veteran.  In 
pertinent part, Dr. Grady stated that he has treated the 
veteran since October 2002 for chronic PTSD, and during this 
period he has received outpatient psychiatric services, as 
well as therapy sessions through the VA, he receives 
pharmacologic treatment, and weekly group therapy sessions.  
His wife participates in a PTSD family program, and recently 
his son has been evaluated for psychological problems related 
to the veteran's PTSD, which has resulted in a report to the 
state Department of Youth and Family Service as the veteran 
is now a suspected child abuser.  Dr. Grady opined that as a 
direct result of the veteran's PTSD symptomatology he has 
routinely experience numerous problems within the workplace, 
and outside, both prior to and since he was granted service 
connection for PTSD.  Over the last couple of years, the 
veteran has become quite stressed out as a result of his 
PTSD.  His ability to adapt and function in all areas of his 
life has become seriously impaired, which has resulted in 
members of his family having to suffer greatly.  Dr. Grady 
furthered that the differences in the extent of evidence he 
presents compared to evidence cited in award decisions from 
C&P examiners he believes is due to the limited amount of 
time the examiner had with the veteran.  In addition, the 
veteran has come to trust him, and, the veteran has even 
admitted to Dr. Grady that he did not trust the C&P examiners 
and therefore, he withheld, or misrepresented much 
information.  Dr. Grady assigned a present GAF score of 30.

In his report, Dr. Grady discussed the veteran's overt 
aggressive progressive process at work and twelve year 
aggressive process at home, involving his wife and son.  In 
1981, the veteran secured employment with the U.S. Army as a 
small arms weapons repairer and was in this position for 
eighteen years.  However, the veteran's PTSD kept him from 
being very aware of what was going on around him including in 
his workplace.  At his job, he wanted "to be left alone."  
He did not trust his co-workers and supervisors and had no 
friends on the job.  People everywhere, include at work, made 
him feel uneasy.  He had even greater difficulties dealing 
with supervisors.  Dr. Grady opined that because of the 
veteran's PTSD, and the confusion it causes him in 
understanding the here-and-now, the veteran is routinely out 
of touch with what is going on around him.  The veteran 
reported, and employment records indicate, that in 1997, it 
was the belief of his supervisor and co-workers at the 
weapons shop that the veteran posed a threat to their lives, 
so after consideration by a crisis intervention officer, the 
veteran was removed from his position and transferred to the 
furniture repair shop.  Dr. Grady indicated that in a letter 
from the veteran's wife, she indicated that their 
communication was minimal, creating misunderstandings that 
would provoke rage.  She also reported that from the age of 3 
to 7, their son has absorbed the veteran's frequent rages and 
physical abuse for inconsequential childhood behavior.  The 
veteran also indicated that when enraged, he has gruesome 
thoughts directed to his son.  Dr. Grady concluded that he 
considered the veteran's PTSD to be permanent as it has 
continued unabated for years.  

By an October 2003 rating decision, the RO awarded an initial 
50 percent rating, from the January 2, 2001 effective date of 
grant of service connection.
 
A January 2004 VA examination report reflects that the 
veteran reported he was police escorted out from a prior job 
because co-workers were afraid of him and a specific co-
worker had tried to get him fired.  The veteran stated that 
he would like to kill him.  The veteran reported difficulty 
concentrating, he is easily confused and is forgetful by his 
own report.  He is unaware of things happening at different 
times, such as once he was driving a forklift and did not 
know the forklift fell off until others told him about it.  
His mind was elsewhere or he was misperceiving.  He has 
gotten so angry at his son and has gotten physical, at one 
point he has misperceived his son as being a Vietcong.  He 
has poor sleep and sometimes none, which the examiner stated 
suggests marked vigilance and paranoia.  The examiner noted 
the veteran's first contact for help was recent, and that the 
veteran stated he did not know that he had problems despite 
difficulties dealing with people, his rage, and numerous jobs 
previously.  The veteran stated that he does not have a 
strong emotional attachment to either his wife or his child.  
The veteran acknowledged having hallucinations over the 
years, where he is back in Vietnam, and of his mother.  The 
examiner noted that, even with medication, he still feels he 
is very likely to strike out impulsively.  The examiner 
diagnosed severe and chronic PTSD with psychotic features, 
and assigned a GAF of 42.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007)  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In light of all the foregoing, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's PTSD symptoms have more nearly approximated the a 
100 percent disability rating since the January 2, 2001 
effective date for the grant of service connection..  The 
symptoms of talking about death and not caring at work, and 
other behaviors leading to co-workers reporting that they 
feared for their lives; persistent danger of hurting co-
workers and family members; lack of control over his anger 
outbursts; hallucinations; depression, suicidal thoughts, 
concentration disruptions, chronic sleep disturbance; social 
isolation; and overt aggression at work as well as a "twelve 
year aggressive process at home, involving his wife and son 
are the same or similar to those included among the criteria 
for a 100 percent rating.  Moreover, in the June 2003 report 
from Dr. Grady, he indicted that due to the veteran's PTSD 
symptomalogy of mistrust, the veteran provided reports on 
earlier VA C&P examinations that  underestimated the actual 
severity of his symptoms.  

Under these circumstances, the Board concludes that the 
criteria for a 100 percent rating for PTSD, for the period 
from January 2, 2001 to August 18, 2002, are met.




ORDER

An initial 100 percent rating for PTSD, for the period from 
January 2, 2001 to August 18, 2002, is granted, subject to 
the legal authority governing the payment of compensation 
benefits.

The appeal as to claim for an initial (compensable) rating 
for hemorrhoids is denied on jurisdictional grounds.

The claim for service connection for skin growth/rash on the 
chest/torso, as due to herbicide exposure, is denied on 
jurisdictional grounds.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


